OPINION — AG — ** OPEN MEETING LAW ** (1)  THE CITY CHARTER CITY IS SUBJECT TO THE OPEN MEETING ACT, 25 O.S. 1977 Supp., 301 [25-301]  (2) MATTERS PERTAINING TO THE PROPOSED TERMINATION OF A CITY MANAGER FALL WITHIN THE MEANING OF " BUSINESS OF A PUBLIC BODY ", AS THAT TERM IS USED IN 25 O.S. 1977 Supp., 304 [25-304](3) AND IN THE REMAINDER OF THE OPEN MEETING ACT.  (3) THE CITY COUNCIL OF A CHARTER CITY MAY NOT DISMISS OR DEMAND THE RESIGNATION OF THE CITY MANAGER BY A VOTE TAKEN OUTSIDE A PUBLIC MEETING OR WITHIN AN EXECUTIVE SESSION AND WITHOUT NOTICE TO THE PUBLIC. (4) A SINGLE MEMBER OF THE CITY COUNCIL OF A CHARTER CITY MAY NOT LAWFULLY MEET PRIVATELY WITH EACH OF THE OTHER COUNCIL MEMBERS SEPARATELY TO OBTAIN SIGNATURES OF A MAJORITY OF THE COUNCIL MEMBERS SEPARATELY TO OBTAIN SIGNATURES OF A MAJORITY OF THE COUNCIL UPON A DOCUMENT AND USE THAT DOCUMENT TO TAKE AN ACTION OTHERWISE REQUIRED TO BE CONSIDERED AND VOTED UPON AT THE OPEN MEETING.  (5) A PROVISION IN A CITY CHARTER PROVIDING THAT THE CITY COUNCIL MAY APPOINT, SUSPEND OR REMOVE THE CITY MANAGER " AT ANY TIME DOES NOT PERMIT THE CITY COUNCIL TO SO ACT IN CONFLICT WITH THE OPEN OPEN MEETING ACT ". (CITIES AND TOWNS, OPEN MEETING ACT) CITE: 25 O.S. 1977 Supp., 302 [25-302], 25 O.S. 1977 Supp., 303 [25-303], 25 O.S. 1977 Supp., 304 [25-304](1), 25 O.S. 1977 Supp., 304 [25-304](3), 25 O.S. 1977 Supp., 304 [25-304](4), 25 O.S. 1977 Supp., 304 [25-304](5), 25 O.S. 1977 Supp., 304 [25-304](6), 25 O.S. 1977 Supp., 306 [25-306], 25 O.S. 1977 Supp., 307 [25-307], OPINION NO. 79-331, OPINION NO. 80-215, OPINION NO. 80-218 (FLOYD W. TAYLOR)